Motion of plaintiff for leave to appeal to Court of Appeals granted, and the following questions certified: “5. Is the mortgage for Thirty thousand ($30,000) Dollars held by Pauline May and Nathan Levy as surviving executors of the last will and testament of Marx May, deceased, a valid lien upon the rights and interests of Samuel P. Barker, Jr., in the first parcel of real property described in the complaint ? ” Motion of defendant, appellant, Beatrice Arabelle Barker for leave to appeal to the Court of Appeals denied. Present — Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ.